Citation Nr: 0112729	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The Department of the Army reports the veteran's military 
service as follows:  "Beleaguered" from December 15, 1941 
to April 9, 1942; "Prisoner of War" from April 10, 1942 to 
September 27, 1942; "No Casualty Status" from September 28, 
1942 to May 7, 1943; "Missing" from May 8, 1943 to March 
23, 1945; "Status under MPA Terminated" on March 23, 1945; 
and "Regular PA Service" from March 24, 1945 to October 29, 
1945.

The veteran died on November [redacted], 1983.  In an October 1999 
rating decision, the RO denied the appellant spouse's request 
for entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  In 
February 2000, the appellant filed a notice of disagreement 
only as to entitlement to service connection for the cause of 
the veteran's death.  The appellant perfected her appeal on 
this issue to the Board in September 2000.


FINDINGS OF FACT

1.  Service connection was not established for any condition 
during the veteran's lifetime.

2.  The veteran's death certificate lists the cause of his 
death as pneumonitis due to multiple stroke syndrome as a 
consequence of hypertension and diabetes mellitus.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Examinations at the time of entrance or discharge are not 
available.  Service medical records show that the veteran was 
hospitalized for approximately a month in May and June 1945 
for chronic bilateral otitis externa.  Physical examination 
taken upon entrance to hospital was negative except for 
bilateral ear disorders.  In an affidavit executed on October 
10, 1946, the veteran alleged that he had suffered malaria 
and beriberi.  

The veteran presented for a VA examination in April 1959 and 
complained of bilateral ear, chest and back pain.  Except for 
the veteran's ear disorder, the examination was unremarkable.  
In the examiner's diagnosis, he noted that neither malaria 
nor beriberi were found.     

In her March 1998 statement requesting a VA Form 21-534, and 
a subsequent statement dated in August 1998, the appellant 
described symptoms that she alleged her husband had while he 
was a prisoner of war, including edema, malaria, and 
beriberi.  The appellant repeated these contentions in her 
February 2000 notice of disagreement.  The claims file also 
contains statements by three individuals who claim to have 
been fellow prisoners of war with the veteran.  The 
individuals state that many diseases were prevalent inside 
their POW cell such as:  malaria, dysentery, beriberi, 
tuberculosis, swelling of the lower extremities, pneumonia, 
typhoid fever, hypertension, anxiety states, malnutrition, 
vitamin deficiency, and abdominal disorders.  They alleged 
that they observed that the veteran was "practically 
suffering all of the said diseases."



Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the appellant was provided with a statement of 
the case in February 2000 which informed her of the evidence 
necessary to substantiate her claim and provided her with an 
opportunity to submit additional evidence.  The veteran was 
afforded a VA examination in April 1959 and his service 
medical records and private medical records were considered 
in ascertaining the appellant's entitlement to her claim.  

In this instance, the appellant has not made VA aware of the 
existence of any additional documentation that would be 
helpful to her claim.  Thus, the Board finds that VA's duty 
to provide her with notice and assist her with the 
development of her claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Service Connection/Prisoners of War

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin. The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience. 38 C.F.R. § 3.304(e) (2000).

A POW-related disease will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service, provided that the veteran 
served 90 days or more during a war period or served after 
December 31, 1946.  The requirement of 90 days' service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  Any period of 
service is sufficient for the purpose of establishing the 
presumptive service connection of a specified disease under 
the conditions listed in § 3.309(c) and (e) (2000).  38 
C.F.R. § 3.307(a) (2000).

Diseases specific as to former POWs are listed in 38 C.F.R. § 
3.309(c) and must have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service to warrant service connection. 38 C.F.R. 
§ 3.307(a)(5).  Thus, if a veteran is a former POW and was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied:  avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 C.F.R. § 3.309(c).

In July 1994, the Secretary published a final rule in the 
Federal Register that amended 38 C.F.R. § 3.309(c) by adding 
the following note: "[f]or purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity." 38 C.F.R. 
§ 3.309(c).

The factual basis for the above may be established by medical 
evidence, competent lay evidence or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  The chronicity and 
continuity factors outlined in § 3.303(b) will be considered. 
38 C.F.R. § 3.307(b).

A presumption in favor of service connection also exists for 
any veteran, having served for 90 days or more in a period of 
war, who, within one year after service, develops to a degree 
of 10 percent cardiovascular-renal disease to include 
hypertension, valvular heart, myocarditis or diabetes 
mellitus. 38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309.

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Analysis

The veteran was not service-connected for any condition 
during his lifetime.  The evidence of record does not show 
that any in-service disease or injury was either the 
principal or contributory cause of death, a requirement for 
benefits under 38 C.F.R. § 3.312(a) (2000).  Although the 
veteran was hospitalized for approximately a month in May and 
June 1945, he was only treated for bilateral ear disorders.  
The physical examination taken upon entrance to the hospital 
was negative except for bilateral ear disorders.  The veteran 
also alleged in October 1946 that he had suffered malaria and 
beriberi, but there is no medical evidence to substantiate 
this.  Even if we consider the provisions of 38 U.S.C.A. 
§ 1154(b) and (a), there has never been any competent 
evidence that the veteran had residuals of beriberi, ischemic 
heart disease, beriberi heart disease or residuals of 
malaria.

In her statements and in statements of individuals claiming 
to have been fellow prisoners of war with the veteran, the 
appellant seeks to establish that the veteran suffered from 
malaria, beriberi and other diseases while he was a prisoner 
of war. These statements are merely conclusions based upon 
lay opinion.  In any case, the appellant has failed to show 
any nexus or relationship between any in-service disease or 
injury of the veteran and the conditions that actually caused 
the veteran's death.  There is no indication that the cause 
of death was associated with beriberi, beriberi heart disease 
or ischemic heart disease.  Therefore, to the extent that 
38 U.S.C.A. § 1154 is applicable, there remains no evidence 
that any in-service manifestations caused, contributed 
substantially or materially to death.  

The Board has paid particular attention to the lay statements 
that cover a time that records may not have been kept.  
However, to the extent that they attempt to establish that 
there was hypertension or diabetes mellitus during service, 
such conditions are not capable of lay observations.  There 
is no competent evidence that the causes of death, 
pneumonitis, stroke syndrome, hypertension or diabetes were 
manifest during service or within one year of separation or 
were otherwise related to the veteran wartime service.  
Therefore service connection for the cause of the veteran's 
death is be denied.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.



ORDER

Entitlement to service connection for cause of death is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

